DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 7, the phrase “forming a second material layer on the second material layer disposed in the trench” is unclear and indefinite.  
Re claim 2, lines 2-3, the phrase “after the removing of the first portion of the first material layer to form the first air gap” is unclear and indefinite.
Re claim 17, line 5, the phrase “the dielectric layer” lacks antecedent basis.
Re claim 20, line 2, the phrase “the dielectric layer” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Pub. No. 2020/0075417A1.
Re claim 1, Lee et al. disclose a method comprising: forming a gate stack 210 over a first fin and a second fin 204 (i.e., fig. 2A); removing a portion of the gate stack to form a trench extending between a first remaining portion of the gate stack 210 disposed over the first fin 204 and a second remaining portion of the gate stack 210 disposed over the second fin 204 (i.e, figs. 2A-2B and 3); forming a first material layer 220 in the trench (i.e., fig. 6); forming a second material layer 232 on the first material layer disposed in the trench (fig. 6); forming a third material layer 236 on the second material layer disposed in the trench (fig. 6); removing a first portion of the second material layer 232 to form a first air gap 240 (fig. 10A) extending from a first edge of the first material layer 220 to a first edge of the third material layer 236; and forming a sealing layer 250 over the first air gap (fig. 10B), see figs. 1-12G and pages 1-9 for more details.  
Re claim 4. The method of claim 1, wherein the removing of the first portion of the second material layer 232 to form the first air gap (i.e, the one on the left of fig. 10A) includes removing a second portion of the second material layer 232 to form a second air gap (i.e, the one on the right, fig. 10A) extending from a second edge of the first material layer to a second edge of the third material layer (fig. 10A).  

Re claim 5. The method of claim 1, wherein the first material layer includes a first dielectric material (i.e., paragraph 21), wherein the second material layer includes amorphous silicon (i.e., paragraph 25), and wherein the third material layer includes a second dielectric material that is different from the first dielectric material (i.e., paragraph 27).  

Re claim 6. The method of claim 1, wherein the forming of the sealing layer 250 over the first air gap includes forming the sealing layer directly on the first 220 and third 236 material layers (i.e., fig. 10B).  

Re claim 7. The method of claim 6, wherein the sealing layer 250 is exposed to the first air gap 240 (fig. 101B).  

Re claim 15, Lee et al. disclose a method of forming a semiconductor device, comprising: forming a gate stack 210 over a first semiconductor fin 204 and a second semiconductor fin 204 (fig 2A); patterning the gate stack to form a trench separating the gate stack 210 into a first portion over the first semiconductor fin 204 and a second portion over the second semiconductor fin 204 (i.e., fig. 6); depositing a protection layer 220 along sidewalls and a bottom surface of the trench (i.e. fig. 6); depositing a supporting layer 232 over the protection layer (fig. 6); depositing a filling layer 236 or 244 or 236/244 over the supporting layer to fill in the trench (fig. 9); and removing a portion of the supporting layer to form an air gap 240 between the protection layer and the filling layer (fig. 10A), see figs. 1-12G and pages 1-9 for more details.
  
Re claim 16. The method according to claim 15, further comprising: planarizing (i.e fig. 9) a top surface of the semiconductor device before removing (fig. 10A) a portion of the supporting layer; and forming a sealing layer 250 (fig. 10B) over the gate stack to cover an opening of the air gap.  

Allowable Subject Matter
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 9.  In particular, the prior art does not teach or suggest forming a gate stack over a first fin and a second fin, the first fin and the second fin being at least partially disposed within a dielectric isolation structure; removing a portion of the gate stack and a portion of the dielectric isolation structure to form a trench extending between a first remaining portion of the gate stack disposed over the first fin and a second remaining portion of the gate stack disposed over the second fin; forming a first material layer in the trench lining a sidewall of the first remaining portion of the gate stack, a sidewall of the second remaining portion of the gate stack and a sidewall of the dielectric isolation structure; forming a second material layer on the first material layer disposed in the trench; removing a first portion of the second material layer to form a first air gap, wherein a second portion of the second material layer remains disposed within the trench after the removing of the first portion of the second material layer to form the first air gap; and forming a sealing layer over the first air gap such that the first air gap extends from the second portion of the second material layer to the sealing layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893